Citation Nr: 9924655	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to exposure to chemical herbicides 
(Agent Orange).

2.  Entitlement to service connection for kidney stones, 
claimed as secondary to exposure to chemical herbicides 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946, and from March 1947 to May 1969.  His military 
decorations include the Vietnam Service Medal and the Purple 
Heart Medal for wounds received in combat against enemy 
forces in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for sleep apnea and a kidney disability manifest 
by kidney stones, claimed as secondary to exposure to 
chemical herbicides (Agent Orange) during active service in 
Vietnam.  The history of the veteran's claim shows that 
service connection on a direct basis was previously denied 
for kidney stones and sleep apnea, respectively, in final RO 
decisions dated in January 1987 and November 1993.  However, 
in 1996, the veteran's case was reopened to address a new and 
previously unconsidered theory of service connection for 
kidney stones and sleep apnea, predicated on exposure to 
chemical herbicides (See 38 U.S.C.A. § 7104(b) (West 1991); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), rev'g Combee 
v. Principi, 4 Vet. App. 78 (1993); Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993)).  The RO decision on appeal 
specifically addresses only this theory, having also 
determined that to the extent that the veteran applied to 
reopen his claim for service connection for kidney stones and 
sleep apnea on a direct basis he had failed to submit new and 
material evidence.  The veteran has timely appealed the 
decision and pursues his appeal with regard only to the 
question of entitlement to service connection for the claimed 
disabilities based on exposure to chemical herbicides.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for sleep apnea as 
secondary to exposure to herbicide agents.

2.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for kidney stones as 
secondary to exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for sleep apnea as secondary to 
exposure to herbicide agents.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for kidney stones as secondary 
to exposure to herbicide agents.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not show treatment 
for, or diagnoses of sleep apnea or kidney stones.  The 
veteran separated from active duty in May 1969.  Thereafter, 
his post-service medical records consist of VA medical 
records covering the period from 1993 to 1998.  These show 
treatments at VA for hematuria in 1975, during which he 
reported a history of kidney stones since 1969, and 
occasional treatments for chronic renal calculi from 1975 
onward.  The records from the 1990's also show treatment for 
a diagnosis of obstructive sleep apnea.  In these records, 
the veteran presented personal accounts of his relevant 
medical history in which he associated his diagnoses with his 
military service.

In a June 1997 written statement in support of his claims, 
the veteran expressed his opinion that exposure to Agent 
Orange played a causal role in the development of his current 
diagnoses of sleep apnea and kidney stones.  Alternately, he 
reported onset of sleep apnea symptoms during service in 
1961, while he was being treated for chronic fatigue and 
sleep difficulties, and onset of kidney stones in service 
whose symptoms were misdiagnosed as muscular pain in his low 
back.  He contended that the level of sophistication of 
medical science during his time of service was not as 
advanced as it is at the present time, and that but for this 
fact he would have been diagnosed with chronic sleep apnea 
and kidney stones during active duty. 

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
sub-acute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and sub-acute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Pursuant to 38 U.S.C.A. § 5107(a), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

Because sleep apnea and kidney stones are not medical 
disabilities or conditions which are specifically listed as 
disorders for which presumptive service connection may attach 
under 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e), 
the veteran is not entitled to a presumption that his 
diagnosed disabilities at issue are etiologically related to 
exposure to herbicide agents used in Vietnam, nor is he 
entitled to the presumption that he has been exposed to 
herbicide agents during his period of service in Vietnam.  
Accordingly, he has not submitted well-grounded claims for 
presumptive service connection.  However, the appellant may 
also establish on a direct basis service connection for sleep 
apnea and kidney stones based on exposure to Agent Orange.  
In this regard, the threshold question to be answered is 
whether the veteran's claims of entitlement to service 
connection for sleep apnea and kidney stones due to exposure 
to herbicide agents are well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  See Epps v. Gober, No. 97-7014 
(Fed. Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that he 
should be granted service connection for sleep apnea and 
kidney stones.  However, he has proffered no competent medical 
evidence to substantiate his assertion that his current 
diagnoses of the aforementioned can be attributed to service 
or to exposure to herbicide agents.  The medical records 
merely show diagnoses and treatment for kidney stones and 
sleep apnea, but contain no medical opinion from an individual 
trained in medicine which would link the diagnosis to exposure 
to chemical herbicides.  For a service connection claim to be 
deemed plausible, there must be competent medical evidence of 
both a current disability and competent medical evidence of a 
causal relationship between that current disability and 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Thus, even accepting as true the veteran's assertion that he 
was exposed to Agent Orange during service (See King v. Brown, 
5 Vet. App. 19 (1993), the Board nevertheless finds that 
evidence sufficient to make his claim well-grounded has not 
been submitted.  Specifically, there is no indication in the 
record that he has the medical expertise necessary to proffer 
the conclusion that his current pathologies (i.e., sleep apnea 
and kidney stones) can be attributed to exposure to chemical 
defoliant during his service in Vietnam. Id.  Although he has 
described the nature of his current problems and the 
circumstances in which he believes they arose, there has been 
no proffering of evidence by competent authority that his 
present diagnoses of sleep apnea and kidney stones can be 
attributed to military service.  

The veteran's personal allegations concerning the etiology of 
his sleep apnea and kidney stones, without corroborative 
medical evidence, are of little probative value.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  None of the evidence 
submitted shows that his sleep apnea and kidney stones may be 
attributable to herbicide exposure in service.  Absent 
presentation of competent evidence establishing medical 
causation, the veteran's claims may not be considered well-
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  VA 
therefore has no duty to assist him in developing these 
claims under 38 C.F.R. § 3.159 (1998).



ORDER

The veteran's claim of service connection for sleep apnea as 
secondary to exposure to herbicide agents is not well 
grounded; the appeal of this issue is therefore denied.

The veteran's claim of service connection for kidney stones 
as secondary to exposure to herbicide agents is not well 
grounded; the appeal of this issue is therefore denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

